Opinion by
Mr. Chiee Justice Simpson,
*598The relator, alleging infancy and non-service of process, applied to the Circuit Court for a writ of certiorari directed to ■ Whaley, a trial justice, requiring him to certify the proceedings in the case of Lewis v. Maxwell, heard and decided by him October 27, 1883. The return by the trial justice set forth all the proceedings, which showed a service by the trial justice upon the-defendant in that case of the summons and complaint, an appearance by the defendant, and that there was no plea of infancy, the trial justice stating “that no plea of minority ivas ever made before me in the oral answer or in evidence.” Upon hearing, this return, the court, Witherspoon, J., dismissed the proceedings, with costs. An appeal from this judgment was dismissed, the court saying that the question must be determined by an inspection of the return and the face of the proceedings, and they failed to show the relator’s infancy, and did show his voluntary appearance, even though there had been an irregular and *599perhaps unwarranted service.'